IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 23, 2009
                                     No. 08-60453
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ILIRJAN BEJKO

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A99 638 489


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Ilirjan Bejko, a native and citizen of Albania, petitions this court for review
of a final order of the Board of Immigration Appeals (BIA) affirming the
immigration judge’s (IJ) denial of his claims for asylum, withholding of removal,
and relief under the Convention Against Torture (CAT). Bejko argues that he
is entitled to asylum because he suffered past persecution by the politically
powerful Dishi family, whom he believed would be protected by the Albanian



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-60453

government. He contends that he is entitled to withholding of removal because
he would be subject to persecution on account of religion.
      When, as here, the BIA affirms the IJ’s decision without an opinion, this
court reviews the IJ’s decision. See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th
Cir. 2006). “The agency’s administrative ‘findings of fact are conclusive unless
any reasonable adjudicator would be compelled to conclude to the contrary.’” Id.
(quoting 8 U.S.C. § 1252(b)(4)(B)).
      The IJ determined that Bejko’s alleged persecution was not based on one
of the five statutorily enumerated grounds, i.e., race, religion, nationality,
membership in a particular social group, or political opinion. See 8 U.S.C.
§ 1158(b)(1)(B)(i). Rather, the IJ determined that the persecution alleged by
Bejko was motivated by the Dishi family’s desire to inflict retribution on Bejko,
whom they held responsible for the plight of a family member who was
sentenced to imprisonment for an act committed at a vehicle repair station
managed by Bejko.
      Bejko has not met his burden to show that the evidence is so compelling
that no reasonable factfinder could reach a conclusion contrary to that reached
by the IJ concerning Bejko’s application for asylum and for withholding of
removal. See Chen, 470 F.3d at 1134. Accordingly, we will not disturb the IJ’s
denial of relief as to these claims. See id.; Tamara-Gomez v. Gonzales, 447 F.3d
343, 350 (5th Cir. 2006).
      Bejko also argues that he is entitled to relief under the CAT. He contends
that the evidence shows that he will be tortured by members of the politically
powerful Dishi family and that the Albanian government will acquiesce in the
torture.
      A claim under the CAT is a separate claim for relief from asylum or
withholding of removal. See Roy v. Ashcroft, 389 F.3d 132, 139 (5th Cir. 2004).
The torture need not be inflicted because of race, religion, nationality,



                                       2
                                  No. 08-60453

membership in a particular social group, or political opinion. Efe v. Ashcroft, 293
F.3d 899, 907 (5th Cir. 2002).
      The IJ determined that Bejko had not shown that it was more likely than
not that he would be tortured if removed to Albania. See 8 C.F.R. § 208.16(c)(2).
Bejko has failed to meet his burden to show that the evidence is so compelling
that no reasonable factfinder could reach a conclusion contrary to that reached
by the IJ. See Chen, 470 F.3d at 1134. Bejko’s petition for review is denied.
      PETITION FOR REVIEW DENIED.




                                        3